Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 12/2/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 16-18 have been cancelled.

	No call was made as claims 16-18 are not eligible for rejoinder and they are directed towards a non-elected grouping of invention wherein election was made without traverse. 
	Claims 19 and 20 are eligible and are included with claims 1-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicants set forth claims to preparations involving particularly described combinations of claim defined phosphorus based ester compounds. These preparations of the claims offer good flame retardancy in applications to which they may be included, as well as other advantageous effects including low human danger.  The prior art, including Hong et al.(7,772,303), taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the use of the particularly defined poly(alkylene phosphates) as defined by the claims in combination with the cyclic phosphonic ester defined by the claims.          


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansel et al.(‘276, ‘516 & ‘081) and De Campo et al.(‘646) are cited for their disclosures of relevant phosphate ester flame retardant preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/Primary Examiner, Art Unit 1765